 



Exhibit 10.2

Form of Retainer Stock Option Agreement under the Chevron Corporation
Non-Employee Directors’
Equity Compensation and Deferral Plan

CHEVRON CORPORATION

NON-EMPLOYEE DIRECTORS’ EQUITY COMPENSATION AND DEFERRAL PLAN

[Year] Retainer Option Agreement

Name of Director:

(Please sign below and return this Agreement)

Chevron Corporation has made the following grant to you, subject to the terms of
the Non-Employee Directors’ Equity Compensation and Deferral Plan (the “Plan”)
and rules adopted under it. Both documents are incorporated into this Agreement
and copies are available to you on request. By signing this Agreement and
accepting this grant, you are agreeing to all the terms and conditions of the
Plan and its rules.



  1.   Date of Grant:     2.   The Exercise Price is $ [     ] per share, which
is the Fair Market Value of the Shares subject to this Retainer Option on the
Date of Grant.     3.   The number of Shares subject to this Retainer Option is
[     ] Shares, subject to adjustment as provided in Section 10 of the Plan.    
4.   This Retainer Option is a nonstatutory stock option.     5.   This Retainer
Option vests as follows: 50 percent on January 1, [     ] and the remaining
50 percent on June [ ], [     ].     6.   This Retainer Option becomes
exercisable on June [ ], [     ].     7.   This Retainer Option is transferable
as provided in Section 6 of the Plan and Section III of its rules.     8.   This
Retainer Option will expire ten years from the Date of Grant, or such earlier
date as it expires or is forfeited pursuant to Section III of the rules under
the Plan.

     IN WITNESS WHEREOF, Chevron Corporation has caused this Agreement to be
executed on its behalf by its duly authorized representative and the Director
has executed the same on the day and year indicated below.

Date:                                                                           
                              By:                                              
                                                 

Date:                                                                           
                              By:                                              
                                                 

 